DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 04/06/2022. Claims 6, 13-17, 19 and 26 are amended. Claims 1-5 are canceled. Claims 6-27 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 10) that the claims are amended herein to further specify that the client and server are hardware elements by further reciting that “the server” and “the client” are computer devices thus having “a processor” and “a memory.” FIG. 4 of the present application shows that the server is a computer device necessarily having a processor and a memory, the client is represented by a user (user 1 to user 4) associated with a computer device also having a processor and a memory. The Applicant also points to FIG. 5 and paragraph 0017 of the specification that discloses “computing device”, “destination server” and “video game server”.
In response to the Applicant’s argument, the Examiner respectfully disagrees for the following reason. Nowhere in the specification, in FIG. 4 or FIG. 5 discloses a processor and memory. Although the specification discloses “computing device”, “destination server” and “video game server”, the specification does not specify that the “computing device”, “destination server” and “video game server” are hardware devices or that they comprise a memory and processor. The specification, instead, discloses that “software solutions may be implemented in a variety of ways while still fulfilling similar functionality” (see specification as published, U.S. PGPub 2021/0203546, paragraph 0015). Since the specification is completely silent on whether the computing device and servers are hardware, one of ordinary skill in the art would interpret the computing device and servers to be “software solutions” (e.g. virtual devices or virtual machines). Therefore, the rejection under 35 U.S.C. 101 is maintained.
If the “client computer devices” and “destination server computer”, as recited in the amended claims, necessarily include a processor and a memory as the Applicant asserted above, the Examiner respectfully suggests that “a processor and a memory” be added to claims. 
The Examiner notes that amending the claims to recite that the “client computer devices” and “destination server computer” comprise “a processor and a memory” would overcome the rejection of claims 6-18 under 35 U.S.C. 101. However, it would not overcome the rejection of claims 19-27 under 35 U.S.C. 101. This is because the network recited in claim 19 does not comprise the client computer devices and the destination server computer. Instead, the network in claim 19 merely communicates with or routes traffic to or from the client computer devices and the destination server computer. The rejection of claims 19-27 may be overcome by amending claim 19 to recite that the “network” comprises a memory and processor or that the “network comprises the client computer devices and the destination server computer, wherein the client computer devices and the destination server comprise a processor and memory”.

In response to the Applicant’s argument (see page 9), with respect to the nonstatutory double patenting rejection, the nonstatutory double patenting rejection has been withdrawn in view of the terminal disclaimer filed on 04/06/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per independent claim 6, “A network system comprising: a network…client computer devices…a destination server computer” is recited. As per independent claim 19, “A network…communicate with a plurality of client computer devices…a destination server computer” is recited. However, it appears that one of ordinary skill in the art could interpret the system and network as software per se. According to the instant specification (see specification as published, U.S. PGPub 2021/0203546, paragraph 0015), "Notably, software solutions may be implemented in a variety of ways while still fulfilling similar functionality”. Such language points to software per se when there is no language in the claim or specification by which the claim elements can be made functional and statutory. In other words, while the claims recite “network”, “client computer devices” and “destination server computer”, there is no language in the claims or specification specifying that these elements are or contain hardware such as a processor and memory. Therefore, as the specification indicated above, these elements may be implemented as software. Hence, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed system or network comprising merely executable functions, which is non-statutory. Claims 7-18 and 20-27 fail to remedy the deficiencies of claims 6 and 19 and are likewise rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443